Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/06/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
Applicant’s response filed on 07/06/2022 overcomes the previously raised 112 rejections and 103 rejections, thus overcoming the prior art of record. The only remaining issue was the outstanding Double Patenting rejection, however, on 08/25/2022, the applicant filed a Terminal Disclaimer, thus overcoming the Double Patenting Rejection and placing the application in condition for allowance. 

Allowable Subject Matter
Claims 1 and 9-20 (13 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Combes (US 4,192,483), Parks (US 5,090,661), Jackson (US 2,095,004), Sundararajan (US 6,966,537), Hopkins (US 4,592,558), Castleman (US 2016/0052267) and Groove (U3 4,062,516). Combes, Parks and Jackson teaches of a spring-biased fluid actuated seats for a gate valve similar to applicant’s general invention. Sundararajan teaches of a fluid actuated gate valve assembly comprising unidirectional seals and a split ring provided in between the seals similar to a key feature of the claimed invention. Hopkins teaches of unidirectional seals with springs and spacers similar to a key feature of the claimed invention. Castleman teaches of unidirectional seals with springs similar to a key feature of the claimed invention. Groove teaches of a spring-biased fluid actuated seal for a gate valve wherein the gate comprises a filter/trash ring similar to a feature of the claimed invention. Notice that the prior art fails to disclose the structure of the proximal seat including the annular groove, the first ring, the first spring, the second ring, the second spring and the annular ring as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure, arrangement and function of the gate valve as claimed in claims 1 and 9-21 and as shown in at least Figs. 7-12 and 14 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753